               Case 2:20-cv-00421-RSM Document 27 Filed 06/22/20 Page 1 of 4



 1                                                             THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9   STEVEN BENANAV, MONICA KOWALSKI, and                    Civil Action No. 2:20-cv-00421-RSM
     KATHERINE THOMAS, on behalf of themselves
10   and all others similarly situated,                      ORDER GRANTING STIPULATED
                                                             MOTION TO EXTEND DEADLINES
11           Plaintiff,

12   vs.

13   HEALTHY PAWS PET INSURANCE LLC,

14           Defendant.

15
             For the reasons set forth in the stipulated motion submitted by Plaintiffs Steven Benanav,
16
     Monica Kowalski, and Katherine Thomas (“Plaintiffs”) and Defendant Healthy Paws Pet Insurance
17
     LLC (“Healthy Paws”) (collectively with Plaintiffs, the “Parties”), the Court sets the following
18
     deadlines:
19
                     July 15, 2020: Deadline for Healthy Paws’ response to Plaintiffs’ Amended
20                    Complaint.
21                   July 16, 2020: Deadline for Initial Disclosures pursuant to FRCP 26(a)(1).
22
                     July 23, 2020: Deadline for Combined Joint Status Report and Discovery Plan
23                    pursuant to FRCP 26(f) and Local Civil Rule 26(f).

24                   August 12, 2020: If Healthy Paws files a Motion to Dismiss Plaintiffs’ Amended
                      Complaint, deadline for Plaintiffs’ Opposition to Healthy Paws’ Motion to Dismiss.
25
                     August 28, 2020: If Healthy Paws files a Motion to Dismiss Plaintiffs’ Amended
26
                      Complaint, deadline for Healthy Paws’ Reply in Further Support of Healthy Paws’
27                    Motion to Dismiss.

     ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINES    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     (2:20-cv-00421-RSM)                                             600 University Street, Suite 2800
                                                                     Seattle, Washington 98101-4123
                                                                              (206) 905-7000
                Case 2:20-cv-00421-RSM Document 27 Filed 06/22/20 Page 2 of 4



 1
     Dated this 22nd day of June, 2020.
 2

 3

 4

 5

 6
                                                             A
                                                             RICARDO S. MARTINEZ
                                                             CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     [PROPOSED] ORDER GRANTING STIPULATED MOTION TO EXTEND          QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                                              600 University Street, Suite 2800
     (2:20-cv-00421-RSM) - 2                                                Seattle, Washington 98101-4123
                                                                                     (206) 905-7000
                Case 2:20-cv-00421-RSM Document 27 Filed 06/22/20 Page 3 of 4



 1   Presented by:

 2

 3
     /s/ Samuel J. Strauss                                   /s/ Alicia Cobb
 4   Samuel J. Strauss, WSBA #46971                          Alicia Cobb, WSBA #48685
     TURKE & STRAUSS LLP                                     QUINN EMANUEL URQUHART &
 5   936 North 34th Street, Suite 300                        SULLIVAN, LLP
 6   Seattle, Washington 98103-8869                          600 University Street, Suite 2800
     Phone (608) 237-1775                                    Seattle, Washington 98101-4123
 7   Fax (608) 509-4423                                      Phone (206) 905-7000
                                                             Fax (206) 905-7100
 8   Stan M. Doerrer (pro hac vice)                          aliciacobb@quinnemanuel.com
     950 N. Washington Street
 9
     Alexandria, VA 22314                                    Richard I. Werder, Jr. (pro hac vice)
10   Phone (703) 348-4646                                    QUINN EMANUEL URQUHART &
     stan@doerrerlaw.com                                     SULLIVAN, LLP
11   LAW OFFICE OF STAN DOERRER PLLC                         51 Madison Avenue
                                                             New York, New York 10010
12   Jeffrey D. Kaliel (pro hac vice)                        Phone (212) 849-7231
     Sophia Goren Gold (pro hac vice)                        Fax (212) 849-7100
13                                                           rickwerder@quinnemanuel.com
     1875 Connecticut Avenue NW, 10th Floor
14   Washington, D.C. 20009                                  Stephen A. Broome (pro hac vice)
     Phone (202) 350-4783                                    QUINN EMANUEL URQUHART &
15   jkaliel@kalielpllc.com                                  SULLIVAN, LLP
     sgold@kalielpllc.com                                    865 S. Figueroa St., 10th Floor
16   KALIEL PLLC                                             Los Angeles, California 90017
                                                             Phone (213) 443-3285
17                                                           Fax (213) 443-3100
     Attorneys for Plaintiffs
                                                             sb@quinnemanuel.com
18

19                                                           Attorneys for Defendant Healthy Paws Pet
                                                             Insurance LLC
20

21

22

23

24

25

26

27


     [PROPOSED] ORDER GRANTING STIPULATED MOTION TO EXTEND     QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                                         600 University Street, Suite 2800
     (2:20-cv-00421-RSM) - 3                                           Seattle, Washington 98101-4123
                                                                                (206) 905-7000
                 Case 2:20-cv-00421-RSM Document 27 Filed 06/22/20 Page 4 of 4



 1                                         CERTIFICATE OF SERVICE

 2             I hereby certify that on June 19, 2020, I caused a true and correct copy of the foregoing to

 3   be filed in this Court’s CM/ECF system, which sent notification of such filing to counsel of

 4   record.

 5             DATED this 19th day of June, 2020.

 6

 7
                                                             /s/ Alicia Cobb
 8                                                           Alicia Cobb, WSBA #48685
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     [PROPOSED] ORDER GRANTING STIPULATED MOTION TO EXTEND          QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                                              600 University Street, Suite 2800
     (2:20-cv-00421-RSM) - 4                                                Seattle, Washington 98101-4123
                                                                                     (206) 905-7000
